Fourth Court of Appeals
                                     San Antonio, Texas
                                           February 9, 2017

                                        No. 04-16-00670-CR

                                         Noe CONTRERAS,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                  From the 79th Judicial District Court, Jim Wells County, Texas
                                Trial Court No. 15-08-14189-CR
                         Honorable Richard C. Terrell, Judge Presiding


                                            ORDER
         The clerk’s record was filed in this court on November 30, 2016 and includes a Plea
Memorandum, reflecting that appellant Noe Contreras pled guilty to two counts of indecency
with a child. The record also contains a copy of the Judgment of Conviction, wherein appellant
was sentenced to fifteen years confinement in the Texas Department of Criminal Justice –
Institutional Division. However, the clerk’s record does not contain a copy of the trial court’s
certification of defendant’s right of appeal as required by the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 25.2(a)(2), (d).

         A clerk’s record in criminal cases must include the trial court’s certification of
defendant’s right of appeal. TEX. R. APP. P. 34.5(a)(12). Texas Rule of Appellate Procedure
25.2(a)(2) requires the trial court to sign a certification of the defendant’s right of appeal each
time it enters a judgment of guilt or other appealable order. Rule 25.2(d) requires the clerk’s
record to include the trial court’s certification of the defendant’s right of appeal under Rule
25.2(a)(2). TEX. R. APP. P. 25.2(d). Although this certification “should be part of the record
when notice is filed,” it “may be added by timely amendment or supplementation under this rule
or . . . by order of the appellate court under Rule 34.5(c)(2).” TEX. R. APP. P. 25.2(d); see also
TEX. R. APP. P. 34.5(c)(2) (explaining that “[i]f the appellate court in a criminal case orders the
trial court to prepare and file . . . [a] certification of the defendant’s right of appeal as required by
these rules, the trial court clerk must prepare, certify, and file in the appellate court a
supplemental clerk’s record”). If a certification showing the defendant has the right to appeal is
not made part of the record under these rules, the appeal must be dismissed. TEX. R. APP. P.
25.2(d).
        We therefore ordered the trial court to sign a certification, if one had not yet been signed,
on or before February 6, 2017. We further ordered the Jim Wells County District Clerk to file a
supplemental clerk’s record containing the signed trial court’s certification of defendant’s right
of appeal on or before February 14, 2017. On February 3, 2017, the Jim Wells County District
Clerk filed a supplemental clerk’s record with a certification signed by the trial court. In the
certification, the box “the defendant has waived the right of appeal” was checked. However, the
certification was not signed by the defendant, nor did the certification reflect whether a copy of
the certification was provided to the defendant. Rule 25.2(d) requires the certification to be
signed by the defendant and a copy to be provided to the defendant. Accordingly, the trial
court’s certification is defective.1

       We therefore ORDER the trial court to correct the defective certification on or before
February 20, 2017. We further ORDER the Jim Wells County District Clerk to file a
supplemental clerk’s record containing the corrected certification of defendant’s right of appeal
on or before March 1, 2017.


                                                               _________________________________
                                                               Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2017.



                                                               ___________________________________
                                                               Keith E. Hottle
                                                               Clerk of Court




1
   We recognize that along with the signed certification, the supplemental clerk’s record included a letter from the
trial court acknowledging that the document would not contain the defendant or his counsel’s signature.
Nevertheless, the trial court shall utilize whatever means necessary to secure a certification in compliance with Rule
25.2(d).